        Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                                :
 THE HURRY FAMILY REVOCABLE                     :         No. 3:19-mc-0114 (CSH)
 TRUST, ALPINE SECURITIES                       :
 CORPORATION, AND SCOTTSDALE                    :         (M.D. Fla. Case No. 8:18-cv-02869)
 CAPITAL ADVISORS CORPORATION                   :
                                                :
             Plaintiffs,                        :
                                                :
                v.                              :
                                                :
 CHRISTOPHER FRANKEL,                           :
                                                :
             Defendant.                         :
                                                :


                    MEMORANDUM OF LAW IN SUPPORT OF
                THIRD PARTY VISION FINANCIAL MARKETS LLC’S
               MOTION TO TRANSFER AND FOR EXTENSION OF TIME
                TO RESPOND TO PLAINTIFFS’ MOTION TO COMPEL


       Third party Vision Financial Markets, LLC (“Vision”) respectfully requests that this Court

transfer the motion to compel compliance with a third party subpoena filed by plaintiffs The Hurry

Family Revocable Trust, Alpine Securities Corporation, and Scottsdale Capital Advisors

(“Plaintiffs”) to the U.S. District Court for the Middle District of Florida, which issued the

subpoena, and where the underlying matter is pending. This Court has no connection to the Florida

litigation or the subpoena – which calls for compliance in the Southern District of New York – and

therefore lacks jurisdiction to decide the motion to compel under Fed. R. Civ. P. 45.

      STATEMENT OF THE CASE AND RELEVANT FACTUAL BACKGROUND

       Plaintiffs filed the underlying lawsuit in the Middle District of Florida on November 21,

2018 (“Florida Litigation”). (Declaration of Jenny Chou (“Chou Decl.”) Ex. A, Florida Litigation

Dkt. No. 1.) Vision is not a party to the Florida Litigation. On June 7, 2019, Plaintiffs served

                                                1
           Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 2 of 9



Vision with a subpoena for the production of documents. The subpoena commanded production

at the following place in the Southern District of New York:

        Ace Attorney Service
        278 W. 117 Street, Suite 1-B
        New York, NY 10026

(Susman Decl. Ex. 2.)

        Vision timely responded and objected to the subpoena by letter dated June 27, 2019.

(Susman Decl. Ex. 3.) The defendant in the Florida case also filed a motion to quash the subpoena.

(Chou Decl. Ex. A, Florida Litigation Dkt. No. 76.) On July 29, 2019, nine business days before

the close of discovery in the Florida Litigation, Plaintiffs’ counsel informed Vision’s counsel that

the parties had reached an agreement on the motion to quash, and gave Vision an amended

document request. (Susman Decl. Ex. 4.) On August 8, 2019, counsel for Plaintiffs and Vision

exchanged emails regarding Vision’s efforts to comply with the subpoena. (Susman Decl. Ex. 5.)

Discovery closed the following day, August 9, 2019. (Chou Decl. Ex. A, Florida Litigation Dkt.

No. 65.)

        On August 12, 2019, after the close of discovery, Plaintiffs filed a motion to modify the

case management and scheduling order to further extend discovery. (Chou Decl. Ex. A, Florida

Litigation Dkt. No. 107.) The court denied Plaintiffs’ motion on August 20, 2019. (Chou Decl.

Ex. A, Florida Litigation Dkt. No. 111.) The Middle District of Florida’s order read in, in relevant

part:

        This is Plaintiffs’ third such motion seeking a modification of the dates set forth in
        the Court’s Case Management and Scheduling Order. The Court already extended
        the discovery deadline in this case to August 9, 2019, at the Plaintiffs’ request (Doc.
        # 65). The Court has also repeatedly warned Plaintiffs that it would be disinclined
        to extend the deadlines further (Doc. ## 65, 84). Yet Plaintiffs filed this third motion
        to modify the Case Management and Scheduling Order on August 12, 2019, after
        the extended discovery deadline had passed. What’s more, the Court’s Case
        Management and Scheduling Order provides that, pursuant to Fed. R. Civ. P. 16(b)

                                                   2
        Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 3 of 9



       and Local Rule 3.09(a), deadlines will not be extended absent a showing of good
       cause. (Doc. # 29 at 5). The Court cannot discern good cause here for reopening
       and extending discovery. Plaintiffs were aware of Defendants’ relationship with
       Vision Financial Markets, LLC and of Vision employee Randy Jones since at least
       June of 2019. (Doc. # 107 at 2; Doc. # 76-1 at 2-9). Yet Plaintiffs set the deposition
       of Vision and Mr. Jones for August 8, 2019, one day before the close of discovery.
       (Doc. # 107 at 2). As for the documents that Plaintiffs claim Defendant has failed
       to produce, Plaintiffs were aware of those missing documents since August 6 and/or
       August 7, 2019, and failed to file a motion to compel prior to the discovery deadline.
       (Doc. # 107 at 2-3). As the Court advised in its Case Management and Scheduling
       Order, “[f]ailure to complete discovery within the time established by this Order
       shall not constitute cause for continuance.” (Doc. # 29 at 5). For these reasons,
       Plaintiffs’ motion is due to be denied.

(Id.) While the court’s order did not specifically reference the document request to Vision, the

order made clear that discovery was closed and would not be reopened.

       Contrary to Plaintiffs’ representation in their memorandum of law in support of the motion

to compel, Vision did not confirm on August 22, 2019 “that documents would be forthcoming the

following Monday, August 26.” See Pls.’ Mem. of Law (Dkt. No. 1-1), at 3. Rather, on August

20, Plaintiffs’ counsel sent Vision’s counsel an e-mail, asking “Where are the documents?”

(Susman Decl. Ex. 7.) August 20 was also the day the Middle District of Florida denied Plaintiffs’

motion to extend discovery. Vision’s counsel did not immediately respond, and on August 22,

Plaintiffs’ counsel e-mailed, “Please respond.” (Id. (emphasis added).) Vision’s counsel replied,

“I anticipate providing a response on Monday,” i.e., a response to Plaintiffs’ counsel’s email in

light of the court’s order ending discovery. (Id. (emphasis added).) Vision’s counsel did not

“promise[] to deliver” documents on Monday. Contra Pls.’ Mem. of Law (Dkt. No. 1-1), at 3.

       In any event, Plaintiffs and Defendant in the Florida Litigation filed cross-motions for

summary judgment on August 23, 2019. (Chou Decl. Ex. A, Florida Litigation Dkt. Nos. 114,




                                                 3
          Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 4 of 9



118.) Approximately one month later, Plaintiffs filed the motion to compel against Vision

in the District of Connecticut.1

                                                  ARGUMENT

         The Court should transfer Plaintiffs’ motion to compel to the U.S. District Court for the

Middle District of Florida for three related but independent reasons: (1) the District of Connecticut

lacks jurisdiction to adjudicate the motion to compel; (2) Vision consents to transfer to the issuing

court; and (3) exceptional circumstances, including the close of discovery in the Florida Litigation,

justify transfer to that court. Vision respectfully reserves its substantive objections and defenses

to the motion to compel, and requests that it be given an extension of time to respond to the motion

to compel, to 14 days after the motion to compel is transferred to the Middle District of Florida or

this Court otherwise rules on this motion to transfer.

I.       The District of Connecticut Lacks Jurisdiction Under Rule 45

         This Court lacks jurisdiction to adjudicate the motion to compel under Rule 45 of the

Federal Rules of Civil Procedure. Under Rule 45, a subpoena for the production of documents is

issued from the court where the action is pending, here, the U.S. District Court for the Middle

District of Florida. Fed. R. Civ. P. 45(a)(2). Motions to compel compliance, however, must be

brought in “the district where compliance is required.” Fed. R. Civ. P. 45(d)(2)(b)(i) (“At any

time, on notice to the commanded person, the serving party may move the court for the district

where compliance is required for an order compelling production or inspection.”) (emphasis




1
 While not directly relevant for the purposes of this motion, it should be noted that two of the three Plaintiffs in the
Florida Litigation, Alpine Securities Corporation and Scottsdale Capital Advisors, filed a separate lawsuit against
Vision, Vision’s CEO, and Vision employee Randy Jones in the District of Connecticut on September 13, 2019, Alpine
Securities Corporation v. Jones, No. 19-cv-01425 (D. Conn.), giving rise to the question whether Plaintiffs are truly
seeking discovery for the Florida Litigation, where they have already moved for summary judgment, or are seeking
premature discovery for their new lawsuit against Vision.

                                                           4
         Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 5 of 9



added). See also Fed. R. Civ. P. 37(a)(2) (“a motion for an order to a nonparty must be made in

the court where the discovery is or will be taken.”).

       Here, the subpoena commands production of documents in New York, New York,

apparently at the offices of Plaintiffs’ process server. (Susman Decl. Ex. 2.) Therefore, the court

for the district where compliance is required is the U.S. District Court for the Southern District of

New York, not the District of Connecticut. “Because compliance is required in Manhattan, this

motion is properly brought in the Southern District of New York, and not in this Court.” Greene

v. Paramount Pictures Corp., No. 14-CV-1044 (JS)(SIL), 2016 WL 4398432, at *2 (E.D.N.Y.

July 22, 2016). Significantly, “Rule 45 specifies that a motion to compel must be brought in ‘the

court for the district where compliance is required,’ … not any court of any district where

compliance might have been required. Thus, whether Plaintiffs might have required compliance

in this District is immaterial.” JMC Rest. Holdings, LLC v. Pevida, No. 14 CIV. 6157 WFK VMS,

2015 WL 2240492, at *3 (E.D.N.Y. May 12, 2015). See also Ruling and Order in Brown v. Lowe’s

Companies, Inc., No. 16-mc-196, Dkt. No. 14 (D. Conn. Dec. 7. 2016), attached as Chou Decl.

Ex. B (where a subpoena required the third party to produce documents in Atlanta, Georgia or in

the alternative, in Newport News, Virginia, the District of Connecticut is not the district where

compliance is required).

       While there is substantial authority for denying a motion to compel that is filed in the wrong

district under Rule 45 – see, e.g., Greene, 2016 WL 4398432, at *2; JMC Rest. Holdings, 2015

WL 2240492, at *3; Brown., No. 16-mc-196, Dkt. No. 14 (D. Conn. Dec. 7. 2016), at pp. 2-3

(citing cases) – the interests of justice and judicial economy would be better served in this case by

transferring the motion to compel to the Middle District of Florida, rather denying the motion and

having Plaintiffs re-file it in the Southern District of New York (where Vision would again move



                                                 5
         Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 6 of 9



for transfer to the Middle District of Florida). Apart from being designated as the place for

compliance with the subpoena, the Southern District of New York has no apparent connection to

the parties or the Florida Litigation.

       This Court has inherent authority to transfer the motion to compel to the Middle District of

Florida. Rule 45(f) provides, in pertinent part, that “[w]hen the court where compliance is required

did not issue the subpoena, it may transfer a motion under this rule to the issuing court if the person

subject to the subpoena consents or if the court finds exceptional circumstances.” Fed. R. Civ. P.

45(f). As explained in Sections II and III below, Vision consents to transfer, and exceptional

circumstances justify transfer here. While Rule 45(f) does not directly speak to situations where

the motion to compel is filed in the wrong court, i.e., not the court where compliance is required,

transfer is clearly consistent with the spirit of Rule 45(f) under the current circumstances.

Moreover, federal courts have inherent authority to transfer matters to other courts in the interests

of justice and judicial economy. See Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)

(exercising statutory and inherent authority to transfer case to the Eastern District of Virginia, in

the interest of justice); Murphy v. Bradley, No. 303CV714(DJS), 2004 WL 202419, at *3 (D.

Conn. Jan. 16, 2004) (“The Supreme Court and Second Circuit have held that a district court has

the power to transfer a case to another judicial district, whether or not the transfer court has

personal jurisdiction over the defendant.”). The Court should exercise its inherent authority

consistent with Rule 45(f) and transfer the motion to compel to the Middle District of Florida.

II.    Vision Consents to Transfer to the Middle District of Florida

       As noted above, Rule 45(f) provides that motions to compel may be transferred to the court

that issued the subpoena “if the person subject to the subpoena consents.” Fed. R. Civ. P. 45(f).

Rule 45(f) does not require the consent of the parties to the underlying litigation, and Vision has



                                                  6
         Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 7 of 9



not identified any authority for refusing to transfer to the issuing court when the subject of the

subpoena has consented. See SBA Communications Corp. v. Fractus, S.A., No. 19 MISC. 130

(ER), 2019 WL 4879333, at *2 (S.D.N.Y. Oct. 3, 2019) (“The plain language of Rule 45(f), as

recited above, mentions only consent by the person subject to the subpoena.”). Vision, the entity

subject to the subpoena, consents to transfer here. The motion to compel should therefore be

transferred to the Middle District of Florida. Id. (where “the entity subject to the subpoena []

requests that the matter be transferred . . . pursuant to the unequivocal language of Rule 45, the

Court may transfer the parties’ motions to the court presiding over the underlying [] litigation”).

III.   Exceptional Circumstances Justify Transfer to the Middle District of Florida

       Rule 45(f) also provides that motions to compel may be transferred to the court that issued

the subpoena “if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f). In introducing

new section (f) of Rule 45 in 2013, the Advisory Committee’s Note explained that “transfer may

be warranted in order to avoid disrupting the issuing court’s management of the underlying

litigation.” Fed. R. Civ. P. 45(f), Committee Notes on Rules – 2013 Amendment. “In determining

whether ‘exceptional circumstances’ exist, courts consider several factors, including the

‘complexity, procedural posture, duration of pendency, and the nature of the issues pending before,

or already resolved by, the issuing court in the underlying litigation.’” Duck v. United States Sec.

& Exch. Comm’n, 317 F.R.D. 321, 324 (D.D.C. 2016) (citing cases). In Duck, the District of

Columbia district court transferred a motion to compel to the issuing court, where defendants’

motion for summary judgment was already pending, and “a decision by [the District of Columbia

district court] as to the pending Motion to Compel would create the potential for inconsistent or




                                                 7
           Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 8 of 9



conflicting rulings . . . ‘disrupting the issuing court’s management of the underlying litigation,’”

Duck, 317 F.R.D. at 325 (quoting Fed. R. Civ. P. 45(f), Committee Notes).2

         The same exceptional circumstances exist here: discovery has already closed in the Florida

Litigation; the Middle District of Florida has expressly refused to extend discovery; and the parties

have substantially briefed cross-motions for summary judgment. Adjudication by this Court would

create a risk of rulings that are inconsistent with the Middle District of Florida’s discovery and

scheduling orders, and may interfere with that court’s management of the litigation before it.

IV.      Vision Requests an Extension of Time to Respond to the Motion to Compel after
         Transfer to the Middle District of Florida

         Plaintiffs served Vision with the motion to compel on October 4, 2019. Vision’s response

is therefore currently due on October 25, 2019. Because this Court lacks jurisdiction to adjudicate

the motion to compel under Rule 45 for the reasons explained in Section I above, Vision




2
    Additional authority cited by Duck includes:

         Fed. Home Loan Mortgage Corp. v. Deloitte & Touche LLP, 309 F.R.D. 41, 44
         (D.D.C.2015) (finding exceptional circumstances where transfer would avoid
         interference with a “time-sensitive discovery schedule” set in the underlying
         action); In re UBS Fin. Servs., Inc. of Puerto Rico Sec. Litig., 113 F.Supp.3d 286,
         288 (D.D.C.2015) (finding exceptional circumstances where the “case had been
         pending in the [issuing court] for almost three and a half years, and [the issuing
         court] ha[d] issued a multitude of orders resolving significant procedural and
         discovery disputes during that time”); Google, Inc. v. Digital Citizens All., No. MC
         15–00707 JEB/DAR, 2015 WL 4930979, at *3 (D.D.C. July 31, 2015) (finding
         exceptional circumstances where underlying case had been set at a “very rapid
         race” and “not transferring the subpoena-related motions carrie[d] with it the
         potential of interfering with the discovery timeline of the underling litigation”); XY,
         LLC v. Trans Ova Genetics, L.C., 307 F.R.D. 10, 11–13 (D.D.C.2014) (finding
         exceptional circumstances where issuing court had “already supervised substantial
         discovery and begun preparations for trial”); Wultz v. Bank of China, Ltd., 304
         F.R.D. 38, 45–47 (D.D.C.2014) (finding exceptional circumstances due to the
         “highly complex and intricate nature of the underlying litigation”).

317 F.R.D. at 324.
                                                   8
         Case 3:19-mc-00114-CSH Document 5-1 Filed 10/10/19 Page 9 of 9



respectfully reserves its substantive objections and defenses, and requests that it be given an

extension of time to respond to the motion to compel, to 14 days after the motion to compel is

transferred to the Middle District of Florida or this Court otherwise rules on this motion to transfer.

                                          CONCLUSION

        For the foregoing reasons, Vision respectfully requests that this Court (1) transfer the

motion to compel to the Middle District of Florida, and (2) extend Vision’s time to respond to the

motion to compel to 14 days after a decision on this motion to transfer.




                                               Respectfully Submitted,

                                               Third Party Witness,
                                               Vision Financial Markets, LLC

                                       By:        /s/ Jenny R. Chou
                                               Jenny R. Chou (ct28201)
                                               Wiggin and Dana LLP
                                               One Century Tower
                                               P.O. Box 1832
                                               New Haven, CT 06508‒1832
                                               Tel: 203-498-4302
                                               Fax: 203-782‒2889
                                               jchou@wiggin.com

                                               Attorney for Vision Financial Markets, LLC




                                                  9
